Fourth Court of Appeals
                               San Antonio, Texas
                                      August 3, 2022

                                   No. 04-22-00306-CR

                           EX PARTE Michael Omar LOPEZ

                From the 290th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012CR1981-W5
                      Honorable Melisa C. Skinner, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on August 3, 2022.


                                             _____________________________
                                             Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court